

Exhibit 10.77
 
Rob Krolik 2010 Management Incentive Plan
 
ROB KROLIK
2010 MANAGEMENT INCENTIVE PLAN
 
Under the Move, Inc. 2010 Management Incentive Plan (the “Bonus Plan”), you will
be eligible to receive a performance bonus based upon achievement of performance
objectives. Your bonus may be up to the following amounts:
 
Sixty Percent (60%) will be based on Corporate Financial Performance. Forty
Percent (40%) will be based on Individual Performance Objectives. Your target
bonus for 2010 is 100% of your 2010 annual base salary (“Target Bonus”). Your
Target Bonus is your expected bonus amount assuming successful achievement of
all of your performance objectives.
 

      At Threshold Performance Level:       0% of Target Bonus       At Target
Performance Level:   100% of Target Bonus (60% for Corporate Financial
Performance; 40% for Individual Performance)       Above Target Performance
Level:   200% (maximum) of Target Bonus (60% for Corporate Financial
Performance; 40% for Individual Performance)

 
Achievement in between levels will be calculated according to the bonus formula
described below.
 
Individual Performance Objectives
 
Your expected bonus for the Individual Performance Element is 40% of your Target
Bonus (at acceptable satisfaction of your objectives). Your performance will be
assessed by your immediate manager based on how you delivered against the
published Corporate goals with an emphasis on fostering Company culture and
talent development.
 
Corporate Financial Performance Element
 
The Corporate Financial Performance element will be determined based on the
financial matrix that includes EBITDA and Revenue components. A copy of the
financial matrix is being provided to you in connection with this Bonus Plan.
Final determination of any and all bonus awards is subject to Management
Development and Compensation Committee approval.
 

--------------------------------------------------------------------------------

 

ROB KROLIK
 
Payment of any bonus award shall be based on the Company’s overall financial
position at the time performance is reviewed by the Management Development and
Compensation Committee. Final approved bonuses, as applicable, will be paid
after year-end close (i.e., the bonus is annual, not quarterly).
 
General Terms & Conditions:
 
These general terms and conditions apply to the Bonus Plan and any and all
applicable payments under the Bonus Plan. To the extent that these general terms
and conditions conflict with any other terms of this Bonus Plan, these general
terms and conditions shall control.
 
Participant must be employed on the Bonus Plan payment date (“Payment Date”) to
be eligible to receive a bonus. The Payment Date will be no later than April 15,
2011.
 
Any participants who become employed after January 1, 2010 will have their
payout pro-rated based on the number of days employed in 2010, provided they
meet the other terms and conditions of this Bonus Plan, including remaining
employed through the Payment Date.
 
Employees who go on a Leave of Absence, including disability, will have any
potential bonus payment pro-rated based on actual days of full service
employment in 2010, provided they meet the other terms and conditions of this
Bonus Plan, including remaining employed through the Payment Date. Vacation,
normal sick leave and Jury Duty will not cause a pro-ration.
 
The Company reserves the right to amend the Bonus Plan at any time with or
without notice, and all payments under the Bonus plan are at the sole discretion
of senior management, except as subject to the Management Development and
Compensation Committee approval.
 
Participation in the Bonus Plan does not change your at-will employment status
at Move. This means that unless expressly agreed otherwise in writing signed by
the Chairman of the Board of Directors of Move and you, both you and the Company
retain the right to end your employment relationship at any time with or without
notice, with or without cause.
 
Your signature below indicates that you have received, read and understand the
Bonus Plan.
 

              Name       Date                   Print Name    


--------------------------------------------------------------------------------